--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.19
 


FIRST AMENDMENT TO THE
WEINGARTEN REALTY INVESTORS
DEFERRED COMPENSATION PLAN




R E C I T A L S:


WEINGARTEN REALTY INVESTORS, a Texas real estate investment trust (the
“Employer”) has previously established the Weingarten Realty Investors Deferred
Compensation Plan (the “Deferred Compensation Plan”), which has most recently
been amended and restated effective September 1, 2002 under the terms of which
selected employees and/or management are entitled to defer a portion of their
compensation and/or receive discretionary contributions from the Employer.


The Employer has previously established the Weingarten Realty Investors 1993
Share Incentive Plan and the Weingarten Realty Investors 2001 Long Term
Incentive Plan (collectively, the “Long Term Incentive Plan”) under which
selected full-time employees, consultants and/or Trust Managers may be granted
Share Options or Restricted Shares, as therein defined.


The Board of Trust Managers desires to amend and supplement the Deferred
Compensation Plan to permit the deferral of an Award of Restricted Shares
pursuant to the Long Term Incentive Plan.


NOW THEREFORE, the Employer hereby amends the Deferred Compensation Plan by the
addition of the following Article XI:


ARTICLE XI
Restricted Share Deferral


11.1 Any Trust Manager and any Participant shall be eligible to elect the
deferral of an Award of Restricted Shares as defined in and pursuant to the
Weingarten Realty Investors 1993 Share Incentive Plan and the Weingarten Realty
Investors 2001 Long Term Incentive Plan (collectively, the “Long Term Incentive
Plan”) which are incorporated herein by this reference. Such election may be
made with respect to either unvested Restricted Shares of a prior Award of
Restricted Shares or as to any subsequent Award of Restricted Shares. The manner
and duration of such deferral shall be in accordance with the provisions of this
Article XI and in accordance with procedures established by the Administrator.


11.2 Weingarten Restricted Stock Deferral. A Participant or Trust Manager may
elect to defer all or a portion of the Award of Restricted Shares, on such terms
as the Administrator may permit, by completing a Share Award Deferral Agreement
and submitting it to the Administrator prior to the Award of Restricted Shares.
Any election to defer all or a portion of the Award of Restricted Shares shall
apply to any subsequent Award unless and until a revised Share Award Deferral
Agreement is submitted to the Administrator. A deferral election shall be
irrevocable and shall be for a period of not less than five (5) years and shall
not extend beyond the date of such Participant’s termination of employment or
such Trust Manager ceasing to be a member of the Board, as the case may be (the
“Share Deferral Period”). The Administrator shall credit such deferred
Restricted Shares to a bookkeeping account (to be known as a “Weingarten Stock
Account”) for the benefit of such Participant or Trust Manager. The Restricted
Shares so deferred initially shall be accounted for by the Employer and shall be
transferred to the Trustee at such time as the Employer shall, in its
discretion, determine.
 

 

--------------------------------------------------------------------------------


11.3 Terms and Conditions of Awards. Any deferred Restricted Shares shall remain
subject to the forfeiture and transfer restriction provisions of the Long Term
Incentive Plan and any other terms and conditions established by the Management
Development and Compensation Committee incident thereto. In the event that the
Restriction Period, as defined under the Long Term Incentive Plan, has not
expired at the end of the applicable Deferral Period elected under the Share
Deferral Election Period, any Restricted Shares distributed by the Trustee shall
remain subject to any and all such terms and conditions and any applicable
provisions of the Long Term Incentive Plan imposed upon such Restricted Shares
through the expiration of the Restriction Period Restricted Shares distributed
by the Trustee shall contain the legend provided under the Long Term Incentive
Plan. If the Restriction Period shall expire prior to the Share Deferral
Election Period, a Trust Manager or Participant, subject to any applicable
securities law restrictions, may direct that an equivalent amount in value of
any such vested Deferred Shares credited to a Weingarten Stock Account for his
or her benefit, be credited to an Investment Fund in lieu of such Deferred
Shares, in which case the Participant’s benefit hereunder with respect to such
amount thereafter shall be determined by reference to the Investment or
Investment Fund so selected.


11.4 Dividends.


a. General. Unless a Dividend Deferral Election is made by the Trust Manager or
Participant, any dividends payable with respect to any Restricted Shares shall
be paid to the Participant or Trust Manager who deferred such Restricted Shares,
subject, in the case of a Participant, to applicable withholding.


b. Dividend Deferral Election. In accordance with procedures and in such form as
established by the Administrator, a Trust Manager or Participant, in connection
with a deferral of an Award of Restricted Shares also may irrevocably elect to
defer the receipt of the dividends payable with respect to some or all of the
deferred Restricted Shares during the Share Deferral Period. In such case, any
and all such dividends attributable thereto shall be paid by the Employer to the
Trustee, and shall be held in trust and may be credited as either additional
Deferred Shares or any other Investment or Investment Fund invested in
accordance with the Trust Manager’s or Participant’s election under the terms of
the Deferred Compensation Plan or subsequent investment election as herein
provided. The account attributable to the dividends so deferred, adjusted for
investment experience, as provided in the Deferred Compensation Plan, shall be
distributed to the Trust Manager or Participant upon the expiration of the
applicable Share Deferral Period.
 

 

--------------------------------------------------------------------------------


11.5 Definitions. All bolded terms in this Article XI shall have the meaning
contained in the Long Term Incentive Plan. For purposes of Section 1.13 of this
Plan, “Investment Fund or Funds” shall include any deferred Restricted Shares or
any deferred dividends to be credited as an equivalent amount in value of
Deferred Shares.


Executed this 3 day of November, 2003.


WEINGARTEN REALTY INVESTORS






        By:  /s/ S. Richter      
Name:  S. Richter   
Title:  Sr. Vice President, CFO
 
  
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




